


117 HR 2319 IH: Nursing Facility Quality Reporting Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2319
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Mr. Horsford (for himself, Mr. Bishop of Georgia, and Mrs. Demings) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Health and Human Services to require long-term care facilities to report certain information relating to COVID-19 cases and deaths.


1.Short titleThis Act may be cited as the Nursing Facility Quality Reporting Act of 2021. 2.Requiring long-term care facilities to report certain information relating to COVID-19 cases and deaths (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall, as soon as practicable, require that the information described in paragraph (1) of section 483.80(g) of title 42, Code of Federal Regulations, or a successor regulation, be reported by a facility (as defined for purposes of such section).
(b)Demographic informationThe Secretary shall post the following information with respect to skilled nursing facilities (as defined in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a))) and nursing facilities (as defined in section 1919(a) of such Act (42 U.S.C. 1396r(a))) on the Nursing Home Compare website (as described in section 1819(i) of the Social Security Act (42 U.S.C. 1395i–3(i))), or a successor website, aggregated by State: (1)The age, race/ethnicity, and preferred language of the residents of such skilled nursing facilities and nursing facilities with suspected or confirmed COVID-19 infections, including residents previously treated for COVID-19.
(2)The age, race/ethnicity, and preferred language relating to total deaths and COVID-19 deaths among residents of such skilled nursing facilities and nursing facilities. (c)ConfidentialityAny information reported under this section that is made available to the public shall be made so available in a manner that protects the identity of residents of skilled nursing facilities and nursing facilities.
(d)ImplementationThe Secretary may implement the provisions of this section by program instruction or otherwise.   